Citation Nr: 0813620	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-17 621	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as due to exposure to herbicides.

2.  Entitlement to service connection for glaucoma, to 
include as secondary to diabetes mellitus.

3.  Entitlement to an effective date earlier than June 5, 
1984 for service connection for sickle cell anemia, to 
include whether there was clear and unmistakable error (CUE) 
contained in June 1984, August 1984, and February 1985 rating 
decisions.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for chloracne, 
including as due to exposure to herbicides.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for scar tissue in the 
throat claimed as due to exposure to herbicides.

6.  Whether new and material evidence has been received to 
reopen a claim service connection for a skin rash claimed as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida (St. Petersburg RO) and the RO in 
Jackson, Mississippi (Jackson RO).  

A February 1985 rating decision from the St. Petersburg RO 
had granted service connection for sickle cell anemia, and 
assigned an effective date for service connection of June 5, 
1984 (date of receipt of formal claim).  A March 1993 rating 
decision of the St. Petersburg RO denied an earlier effective 
date for service connection for sickle cell disease, 
including finding no CUE in prior rating decisions.  The 
veteran perfected an appeal of this earlier effective date 
issue.  While the Board subsequently rendered a decision in 
the related original jurisdiction motions for CUE in Board 
decisions in 1980 and 1983 under the provisions of 
38 U.S.C.A. § 7111, which is one of the bases the veteran 
alleged in pursuit of the appeal for an earlier effective 
date for service connection for sickle cell disease, the 
Board has not yet adjudicated the appealed issue of earlier 
effective date for service connection for sickle cell 
disease, and will do so in this decision. 

This appeal also comes to the Board from a March 1994 rating 
decision issued by the St. Petersburg RO, which denied 
service connection for chloracne, scar tissue of the throat, 
and skin rash, all as due to herbicide exposure.  The veteran 
entered a notice of disagreement with this decision in April 
1994; the RO issued a statement of the case in June 1994; and 
the veteran entered a substantive appeal in July 1994.  In 
this decision and statement of the case, the RO addressed the 
merits of service connection, as presumptively and directly 
due to herbicide exposure, without determining whether new 
and material evidence had been received to reopen the claims.  
The veteran subsequently withdrew the appeal on the issue of 
service connection for scar tissue of the throat as due to 
herbicide exposure; consequently, the March 1994 rating 
decision as to that issue became final, requiring new and 
material evidence to reopen this issue.  The other issues of 
reopening service connection for chloracne and a skin rash 
remain on appeal. 

This appeal also comes to the Board from a September 2003 
rating decision issued by the RO in Jackson, Mississippi 
(Jackson RO), which purported to find that no new and 
material evidence had been received sufficient to reopen the 
veteran's previously denied service-connection claims for 
chloracne, a skin rash, or scar tissue in the throat as due 
to Agent Orange exposure, and denied the remainder of the 
veteran's claims.  Because an appeal had already been 
perfected on the issues of reopening service connection for 
chloracne and skin rash, the remaining issue adjudicated in 
the September 2003 rating decision that was appealed from 
this rating decision was the issue of reopening service 
connection for scar tissue in the throat (as due to herbicide 
exposure). 

The veteran testified at RO hearings and at Central Office 
(CO) Board hearings before the undersigned Veterans Law Judge 
in August 1998 and February 2005; copies of these hearing 
transcripts are associated with the record.

This case was remanded by the Board in December 2005 to 
comply with the duty to notify and assist a claimant, 
including issuance of notice letters, requesting VA treatment 
records, requesting records from the U.S. Social Security 
Administration (SSA), VA examination and medical opinions, 
and readjudication of the issues.  That notice and 
development has now been completed, and the case has now been 
returned to the Board further appellate consideration.

This case has been advanced on the Board's docket due to the 
severely impaired health of the appellant.  See 38 U.S.C.A. 
§7107 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2007).

In a December 2007 submission, the veteran indicated that he 
wanted an increased rating for his service-connected post-
traumatic stress disorder (PTSD).  A December 2005 Board 
decision adjudicated the issue of rating for PTSD.  The 
December 2005 Board decision was final when issued.  See 
38 U.S.C.A. § 7111 (West 2002).  The veteran appears to be 
unaware that the issue of rating for PTSD has been addressed 
in a final decision, and is no longer before the Board on 
appeal.  The veteran's December 2007 contention might be 
construed as a new claim for increased rating for PTSD.  The 
apparent claim for an increased rating for PTSD is referred 
to the RO for appropriate action, including clarification 
from the veteran as to whether he is claiming increased 
rating for PTSD. 


FINDINGS OF FACT

1.  The veteran was exposed to herbicides in service, and the 
weight of the competent evidence is at least in relative 
equipoise on the question of whether the veteran has a 
currently diagnosed disability of diabetes mellitus.

2.  The weight of the competent evidence demonstrates that 
the veteran's glaucoma is not caused or aggravated by 
service, including exposure to herbicides in service, and is 
not caused or aggravated by a service-connected disability, 
including diabetes mellitus. 

3.  A September 1983 decision, the Board determined that the 
additional evidence added since its February 1980 denial of 
service connection for sickle cell anemia did not present a 
new factual basis and denied reopening of service connection 
for sickle cell anemia.

4.  The veteran's informal claim to reopen service connection 
for sickle cell disease, a VA hospitalization report, was 
received by VA on October 18, 1983.

5.  Entitlement to service connection for sickle cell disease 
arose on October 18, 1983.  

6.  The veteran's formal claim to reopen service connection 
for sickle cell disease was received by VA on June 5, 1984.  

7.  A February 1985 rating decision granted service 
connection for sickle cell anemia and assigned an effective 
date of June 5, 1984; the veteran was notified of that 
decision on March 20, 1995; and the veteran did not disagree 
with the effective date assigned within one year of notice of 
the decision.  

8.  The February 1985 rating decision was clearly and 
unmistakably erroneous in its assignment of effective date 
for the grant of service connection for sickle cell disease; 
but for that error, the effective date for the grant of 
service connection for sickle cell disease would have been 
October 18, 1983.

9.  A December 1991 rating decision denied service connection 
for chloracne, finding that there was no evidence of current 
diagnosis of chloracne; the veteran perfected an appeal, but 
at a May 1992 RO hearing withdrew his appeal for service 
connection for chloracne.  

10.  The evidence associated with the claims file subsequent 
to the December 1991 rating decision denial of service 
connection chloracne, when considered with previous evidence 
of record, relates to an unestablished fact of current 
diagnosis of chloracne that is necessary to substantiate the 
veteran's claim for service connection for chloracne, 
including as due to herbicides, and raises a reasonable 
possibility of substantiating the claim. 

11.  The veteran was exposed to herbicides in service, and 
the weight of the competent medical evidence is in relative 
equipoise on the question of whether the veteran has a 
currently diagnosed disability of chloracne or other acneform 
disease consistent with chloracne.

12.  A March 1994 rating decision denied service connection 
for scar tissue in the throat claimed as due to exposure to 
herbicides, finding that the competent medical evidence did 
not relate the scar tissue to service, including herbicides 
in service; the veteran entered a notice of disagreement with 
this decision in April 1994, but subsequently withdrew his 
appeal of this issue.

13.  The evidence associated with the claims file subsequent 
to the March 1994 rating decision denial of service 
connection for scar tissue in the throat claimed as due to 
exposure to herbicides, when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for scar tissue in the throat claimed as secondary 
to exposure to herbicides, and does not raise a reasonable 
possibility of substantiating the claim. 

14.  A September 1983 Board decision denied service 
connection for a skin disorder (keratoses pilaris), finding 
that keratoses pilaris was not chronic in service, and that 
the competent medical evidence did not relate the current 
skin disorder of tinea cruris to service, including to acute 
keratoses pilaris in service. 

15.  The evidence associated with the claims file subsequent 
to the September 1983 Board decision that denied service 
connection for a skin disorder, when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for a skin rash claimed as due to exposure to 
herbicides, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for diabetes mellitus as due 
to exposure to herbicides have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007). 

2.  The criteria for service connection for glaucoma, to 
include as secondary to diabetes mellitus, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007). 

3.  Based on CUE in a February 1985 rating decision 
assignment of effective date for service connection for 
sickle cell disease, the criteria for an earlier effective of 
October 18, 1983, the date of receipt of informal claim to 
reopen, for the grant of service connection for sickle cell 
disease have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 5110, 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.105, 3.157, 3.159, 3.303, 3.400, 20.1100, 20.1103 
(2007).  

4.  The December 1991 rating decision that denied service 
connection for chloracne became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.204, 20.1103 
(2007).

5.  The evidence associated with the claims file subsequent 
to the December 1991 rating decision denial of service 
connection for chloracne is new and material, and the claim 
for service connection for chloracne is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).

6.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for chloracne as due to 
herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

7.  The March 1994 rating decision that denied service 
connection for scar tissue in the throat as due to herbicide 
exposure became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.204, 20.1103 (2007).

8.  The evidence associated with the claims file subsequent 
to the March 1994 decision that denied service connection for 
scar tissue in the throat as due to herbicide exposure is not 
new and material, and the claim for service connection is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

9.  The September 1983 Board decision that denied service 
connection for a skin rash was final when issued.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1100 (2007).

10.  The evidence associated with the claims file subsequent 
to the September 1983 Board decision that denied service 
connection for a skin rash is not new and material, and the 
claim for service connection is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

An April 2006 VA notice and duty to assist letter satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letter informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence he should provide, 
and informed the appellant that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claims.  In addition, he was specifically 
requested to provide any evidence in his possession that 
pertained to his claims.  See 38 C.F.R. 
§ 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Such notice was provided to the veteran 
in the April 2006 letter.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, in the April 2006 letter, the appellant 
was not provided with notice of the type of evidence 
regarding ratings or an effective date, if service connection 
benefits were granted on appeal.  In addition, with regard to 
the service connection and reopening claims that are being 
denied, no effective date will be assigned, so the Board 
finds that there can be no possibility of any prejudice to 
the claimant under the holding in Dingess.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the duty to assist, the Board remanded this case in 
December 2005 for further notice and assistance.  In 
compliance with the Board's December 2005 remand, the RO 
issued a notice letter to the appellant (April 2006), 
obtained additional service treatment records, obtained 
additional VA treatment records (April 2006), obtained SSA 
records (September 2007), obtained a VA examination with 
medical nexus opinions (April 2007), then readjudicated the 
appellant's claims and issued a Supplemental Statement of the 
Case (December 2007).  The veteran has also submitted 
service, VA, and private medical evidence, multiple written 
submissions and lay statements, and has provided personal 
hearing testimony at hearings on appeal.  The Board finds 
that VA has substantially complied with the Board's December 
2005 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with).  

On the issue of earlier effective date for service 
connection, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 
16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

For these reasons, the Board is satisfied that VA has 
sufficiently discharged its duties to notify and assist 
regarding these claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the issues on appeal.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Law and Regulations

In March 2003, the veteran claimed service connection for 
Type II diabetes mellitus as due to exposure to herbicides 
(Agent Orange), and service connection for glaucoma as 
secondary to diabetes mellitus.  In the September 2003 rating 
decision on appeal, the Jackson RO, denied service connection 
for diabetes and glaucoma.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as diabetes, to 
a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2007).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, chronic lymphocytic leukemia 
(CLL), multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda 
(PCT), prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and Type II diabetes mellitus.  38 
C.F.R. § 3.309(e) (2007); see also 68 Fed. Reg. 59,540-42 
(Oct. 16, 2003).  The record reflects that the veteran served 
in the Republic of Vietnam in 1967.

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

Service Connection for Diabetes Mellitus

The veteran contends that he has diabetes mellitus that is 
related to exposure to herbicides during his active duty 
service in Vietnam.  At the CO hearing, the veteran stated 
that a VA physician had diagnosed him with diabetes about two 
months before that hearing. 

Because the veteran served in the Republic of Vietnam during 
service, he is presumed to have been exposed to herbicides. 

On the question of current disability of diabetes mellitus, 
there is both unfavorable and favorable competent medical 
evidence.  The evidence weighing against the veteran's claim 
includes a January 2003 VA physician's review of the record, 
including glucose readings within the normal range, and the 
conclusion that he found no justification to support a 
diagnosis of diabetes.  

The evidence in support of the veteran's claim includes 
various notations in the VA treatment records that the 
veteran had been diagnosed with non-insulin-dependent 
diabetes mellitus, including evidence that he has been 
prescribed lancets and glucose test strips.  The April 2007 
VA examination report, which reflects a history of diabetes 
mellitus and review of the extensive claims file, resulted in 
a current diagnosis of diabetes mellitus (diet controlled, no 
medications required).  

After reviewing the evidence of record, the Board finds that 
the weight of the competent evidence is in relative equipoise 
on the question of whether the veteran has a currently 
diagnosed disability of diabetes mellitus.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran currently has diabetes mellitus, and that the 
criteria for service connection for diabetes mellitus as due 
to exposure to herbicides have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102. 

Service Connection for Glaucoma

At the February 2005 CO hearing, the veteran contended that 
that his glaucoma should be service connected on a direct 
basis as due to in-service exposure to herbicides (Agent 
Orange) or as secondary to his (now service-connected) 
diabetes mellitus.  

The April 2007 VA examination report reflects a review of the 
extensive claims file, a history and diagnosis of diabetes 
mellitus, and a current diagnosis of open angle glaucoma.  
The VA examiner noted that there were no records to indicate 
that the veteran's currently diagnosed open angle glaucoma 
was related to any incident in active service.  The VA 
examiner also offered the opinions that it was unlikely 
("not as likely as not") that the veteran's currently 
diagnosed glaucoma was secondary to service-connected sickle 
cell anemia or service-connected diabetes.  The bases for the 
opinion included that there was no retinopathy in either eye, 
including no diabetic retinopathy.  

After reviewing the evidence of record, the Board finds that 
the weight of the competent evidence demonstrates that the 
veteran's currently diagnosed glaucoma is not caused or 
aggravated by service, including exposure to herbicides in 
service, and is not caused or aggravated by a service-
connected disability, including diabetes mellitus and sickle 
cell disease.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for glaucoma, as both directly 
incurred in service, and as secondary to a service-connected 
disability, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Earlier Effective Date for Service Connection for Sickle Cell 
Anemia

In this case, the veteran contends that the effective date 
for service connection for sickle cell disease should be 
granted to the first day after service separation in 1970.  
The veteran contends that he is entitled to an effective date 
prior to June 5, 1984, for the grant of service connection 
for sickle cell disease.  He argues that he never closed his 
file and that he has never stopped writing or given up on his 
case for service connection since submission of his initial 
claim in 1970.  The veteran claims that earlier rating 
decisions, which denied service connection for sickle anemia, 
and the February 1985 rating decision that awarded service 
connection, contain CUE in not granting service connection 
for sickle cell disease effective date back to service 
discharge.
  
Pursuant to 38 C.F.R. § 3.104(a) (2007), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. 
§ 5108.  An exception to this rule is when VA has made a 
clear and unmistakable error (CUE) in its decision pursuant 
to 38 C.F.R. § 3.105. 

The award of benefits based on a finding of error in a prior 
decision under 
38 C.F.R. § 3.105 is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. 
§ 3.400(k) (2007).  

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on a claim, 
which has been reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of the receipt of the application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  Unless otherwise specified, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is to be fixed in 
accordance with the facts found, but will not be earlier than 
the date of receipt of the claimant's application.  38 
U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  In cases involving new and material 
evidence, where the evidence is received after the final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation is 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The date of a uniformed service examination which 
is the basis for granting severance pay to a former member of 
the Armed Forces on the temporary disability retired list 
will be accepted as the date of receipt of claim.  The date 
of admission to a non-VA hospital where a veteran was 
maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized, but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  
38 C.F.R. § 3.157(b).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or on behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination. 
38 C.F.R. § 3.157.

In this case, a February 1980 Board decision denied service 
connection for sickle cell anemia.  A September 1983 Board 
decision denied reopening the veteran's claim for service 
connection for sickle cell disease.  The September 1983 Board 
decision denial of reopening of claim for service connection 
for sickle cell disease was final when it was issued.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  An October 1999 
Board decision denied motions for CUE under the provisions of 
38 U.S.C.A. § 7111 in Board decisions in 1980 and 1983.  

Following the Board's September 1983 decision, the veteran 
was admitted to a VA hospital on October 18, 1983 and 
discharged six days later.  During this hospitalization, 
tests were performed to determine whether the veteran 
actually had hemoglobin SC disease (HbSC) or hemoglobin 
SOArab (HbSOArab).  While sickle cell trait is not considered 
a disease, in this veteran's case, the tests determined that 
the veteran had HbSC, or sickle cell disease.  

In a VA Form 1-9 received on April 16, 1984, the veteran 
contended that his sickle cell disease had its onset during 
military service and had progressed during service and after 
separation from service to a degree of total disability and 
asked for an RO hearing to present his claim.  In a letter 
dated April 26, 1984, the St. Petersburg RO informed the 
veteran that he had to submit new and material evidence to 
reopen his previously denied claim for service connection.  
In a VA Form 21-4138 dated May 22, 1984, and received on June 
5, 1984, the veteran asked that his submission be considered 
a notice of disagreement (NOD) with the April 1984 RO letter, 
the 
St. Petersburg RO construed this submission as a claim to 
reopen.  In a June 1984 rating decision issued in July 1984, 
the St. Petersburg RO informed the veteran that his May 1984 
submission was not accepted as an NOD as his only claim was 
for an increase in his service-connected disabilities and 
indicated that the treatment records from October 1980 to 
October 1982, showing that the veteran had sickle cell 
disease, warranted no change in the previous denial of 
service connection for that disease.  Following a July 1984 
informal hearing conference, service connection for sickle 
cell anemia was again denied due to no new and material 
evidence being presented, noting that the veteran had a 
milder disease than sickle cell disease, in an August 1984 
rating decision.  The same month the veteran submitted an NOD 
to that decision and he perfected his appeal in October 1984.

In February 1985, the veteran testified at an RO hearing, 
arguing that he believed that, while he had the sickle cell 
trait prior to induction, the stress of, and exposure to, 
combat conditions, precipitated an active sickle cell crisis, 
for which he received extensive treatment in service.  After 
service, he stated that he had received constant and ongoing 
medical treatment for sickle cell conditions beginning 
shortly after discharge and continuing to the present.  The 
veteran also furnished VA treatment records for January 1985.  
He maintained that the evidence of record rebuts the previous 
finding that his in-service attack was an acute and 
transitory one unrelated to the chronic condition, which had 
been held to have begun about five years after service 
discharge.  

In a February 1985 rating decision, the St. Petersburg RO 
granted service connection for sickle cell anemia and 
assigned an initial 30 percent disability rating (pending the 
results of an examination), effective from June 5, 1984, the 
date of receipt of the formal reopened claim.  Notice of the 
February 1985 decision was issued on March 20, 1985.  The 
veteran did not enter a notice of disagreement with this 
decision within one year of issuance of notice of the 
decision.  Consequently, the February 1985 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In the February 1985 decision, the RO noted that a review of 
the entire medical history supported the veteran's contention 
that chronicity for sickle cell disease had been established 
and that, although the condition was quiescent at discharge, 
there was documented evidence of activity in 1967, 1969, 
1970, 1971, and 1972, with constant treatment from that point 
onward.  The St. Petersburg RO concluded that military 
service clearly precipitated or exacerbated the veteran's 
chronic condition beyond the course of normal progression, 
referring to Section 0-9 of the VA Program Guide 21-1.  
Following a March 1985 VA examination, a 100 percent rating 
was retroactively assigned back to June 5, 1984, mainly based 
on the veteran's physician's opinion that the veteran had 
begun suffering several crises a month and was totally unable 
to work, requiring frequent hospitalizations with emergency 
medical care.

In a VA Form 21-4138 dated November 16, 1992 and received 
January 13, 1993, the veteran contended that he was entitled 
to retroactive compensation for sickle cell anemia either to 
December 22, 1970, first evaluation following discharge, or 
from September 1978, due to CUE.  In a March 1993 rating 
decision issued in April 1993, the St. Petersburg RO found 
that a review of the evidence of record as well as the law 
and regulations in effect at the time of the February 1980 
Board decision did not support that CUE existed in the 
December 1970 and April 1978 RO denials nor in the February 
1980 Board decision.  

In a VA Form 21-4138 dated April 19, 1993 NOD, the veteran 
maintained that the denial of an earlier retroactive date for 
compensation for sickle cell anemia was due to CUE; that the 
previous denials were due to oversight and/or 
misinterpretations of records that have proved that his 
sickle cell condition did manifest as a disease prior to his 
discharge; and that the same records upon which service 
connection was granted finally were in the record at the 
prior dates of denial and thus all past denials were 
erroneous and/or contained CUE.  The veteran perfected his 
appeal as to the issue of an earlier effective date due to 
CUE, in October 1993.  

In a December 1993 letter, the veteran again requested 
retroactive payment for sickle cell anemia back to 1967, when 
he was first diagnosed with the disease, or alternatively 
from 1970, when he first applied for service connection.  In 
a March 1994 letter, the veteran requested retroactive 
payment for sickle cell anemia from 1970 to 1984.  In a 
letter dated in April 1994, the veteran requested an earlier 
effective date for service connection for sickle cell anemia, 
alleging that his claim had remained open from 1970 to 1980.

At a December 1995 RO hearing, the veteran maintained that he 
should be paid back to 1970, when he was discharged from the 
service, because VA failed to service connect him for sickle 
cell anemia based on the fact that VA said that he had the 
sickle cell trait, which was not compensable.

In an August 1996 rating decision, the St. Petersburg RO 
indicated that, because the Board had affirmed the earlier RO 
denials of service connection for sickle cell anemia in 1980 
and 1983 Board decisions, the Board must address the 
veteran's CUE claim.

At an August 1998 CO hearing, it was clear that the veteran's 
claim for an earlier effective date for service connection 
for sickle cell anemia was predicated upon allegations of CUE 
in the 1980 and 1983 Board decisions.  The veteran testified 
that he had no pre-service problems or symptoms of sickle 
cell anemia but first developed symptoms, including a full-
blown sickle cell crisis, during active military service; and 
that he was treated in service for the active sickle cell 
disease and not the latent sickle cell trait, and was so 
informed of this by an in-service physician. The veteran 
testified that he had continued to have active symptoms of 
sickle cell anemia, including sickle cell crises, following 
military service.  He testified that he had first discovered 
that he had sickle cell anemia, and its trait, when he was 
hospitalized during service for a left leg fracture with 
resultant osteomyelitis.  He contended that sickle cell 
disease, not merely the sickle cell trait, was diagnosed 
during active service, and that he was discharged from active 
service due to sickle cell disease.  The veteran testified 
that he had sickle cell crises during the first year after 
military service for which he was treated at a VA Medical 
Center (VAMC) in Biloxi, Mississippi, and first filed a claim 
for sickle cell anemia in 1970, within the first year after 
service.  The veteran testified that he had "S C hemoglobin" 
which causes the same manifestations of a person with full 
blown sickle cell anemia with painful crises. The veteran 
felt that the proper effective date for service connection 
for sickle cell anemia was the day following discharge from 
active service.  He also testified that he had received 
Social Security disability benefits during military service 
in 1968 for sickle cell anemia as a disease because of his 
hospitalization in Valley Forge for 14 months and under the 
law in the State of Pennsylvania he therefore qualified for 
Social Security benefits.  Thereafter, the veteran had again 
qualified for receipt of Social Security disability benefits 
in 1977 and has received Social Security disability benefits 
since then.

In an October 1999 decision, the Board determined that 
neither the Board's February 1980 nor the September 1983 
decision contained CUE.  In that decision, the Board observed 
that it was not claimed by the veteran nor shown by the 
evidence that the factual record before the Board in either 
February 1980 or September 1983 was incomplete or incorrect.  
In those decisions, the Board concluded that sickle cell 
anemia did not become an active disease until about five 
years after discharge from service and, thus, bore no 
relationship to the veteran's military service by means of 
incurrence as an active disease during service, aggravation 
during service or as having first manifested as an active 
disease within the first post-service year.  To the extent 
that the veteran alleged that certain clinical findings 
during service had greater clinical value or importance than 
others with respect to whether sickle cell anemia was an 
active disease, the Board found that this amounted to no more 
than an allegation that the evidence was not properly 
weighed, which cannot be CUE.  The veteran did not appeal 
this Board decision to the Court, and thus it was final when 
it was issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In letters dated in October 2001 and January 2002, the 
veteran indicated that the Board's October 1999 and September 
2001 decisions did not address the issue of entitlement to an 
earlier effective date for sickle cell anemia and he 
maintained that he was entitled to retroactive benefits.

In a VA Form 21-4238 dated March 31, 2003 and received in 
April 2003, the veteran stated that he wanted to reapply for 
retroactive disability for sickle cell disease back to 1970.  
The Jackson RO construed this statement as a claim for an 
effective date earlier than June 5, 1984 for a 100 percent 
rating for sickle cell anemia.  But, since June 5, 1984, was 
the effective date of service connection, this submission was 
a claim for an earlier effective date for service connection, 
which was still on appeal.  In a September 2003 rating 
decision, the subject of this appeal, the Jackson RO referred 
the veteran back to the October 1999 Board decision, claiming 
that decision found that an earlier effective date was not 
warranted.

In a December 2003 statement and two other statements, a VA 
doctor of hematology, G. R., M.D., reported that the 
veteran's hemoglobinopathy was first detected in 1967, when 
he was in service; that the veteran has multiple 
complications of sickle cell disease, including osteomyelitis 
with deformity of the tibia and chronic pain; that the 
veteran is hospitalized several times a year with painful 
crisis; and that he is on hydroxyurea to try to decrease the 
frequency of painful crisis necessitating hospitalization.

In the September 2003 rating decision on appeal, VA denied an 
earlier effective date for sickle cell anemia.  In December 
2005, the Board remanded this issue for consideration of the 
related question of CUE in rating decisions in June 1984, 
August 1984, and February 1985.  A December 2007 supplemental 
statement of the case adjudicated the related question of 
whether there was CUE in prior rating decisions in June 1984, 
August 1984, and February 1985.  This issue was returned to 
the Board.

After a review of the evidence, the Board finds that the 
September 29, 1983 Board decision denial of reopening of 
service connection for sickle cell disease was final when 
issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  An October 
1999 Board decision found no CUE in the February 1980 and 
September 1983 Board decisions under the provisions of 
38 U.S.C.A. § 7111 (West 2002).  Likewise, the October 1999 
Board decision was a final decision when issued.  Because of 
finality of the September 1983 Board decision, any effective 
date for the award of service connection for sickle cell 
disease must be after September 29, 1983.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100. 

The Board finds that the veteran's informal claim to reopen 
service connection for sickle cell disease was received by VA 
on October 18, 1983, although his formal claim to reopen 
service connection for sickle cell anemia was not received by 
VA until June 5, 1984.  See 38 C.F.R. § 3.157.  The clinical 
findings and diagnoses in this October 18, 1983 VA 
hospitalization report also show that entitlement to service 
connection arose on this date.  Tests performed during the 
October 1983 VA hospitalization show that the veteran 
actually had hemoglobin SC disease (HbSC) , or sickle cell 
disease.  

For this reason, the Board finds that the February 1985 
rating decision assignment of an effective date of June 5, 
1984 for the grant service connection for sickle cell anemia, 
the date of receipt of the veteran's formal claim, rather 
than the date of receipt of the October 18, 1983 informal 
clam to reopen (VA hospitalization report), was clearly and 
unmistakably erroneous.  But for the CUE in the February 1985 
rating decision assignment of effective date for service 
connection, the effective date for the grant of service 
connection for sickle cell disease would have been October 
18, 1983.  

Because the veteran appealed the June and August 1984 rating 
decisions, so they never became prior final rating decisions, 
there is no remaining question of CUE in the June and August 
1984 rating decisions.  Because of the finality of the 
September 1983 Board decision, the proper effective date for 
service connection is October 18, 1983, and cannot be earlier 
than the September 1983 Board decision.  Moreover, the 
current finding of CUE in the February 1985 rating decision 
assignment of effective date for service connection to 
October 18, 1983 moots any allegations of CUE in June and 
August 1984 rating decisions.  Based on CUE in a February 
1985 rating decision assignment of effective date, the Board 
finds that the criteria for an earlier effective of October 
18, 1983, the date of receipt of informal claim to reopen, 
for the grant of service connection for sickle cell disease 
have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
20.1100.  

New and Material Evidence to Reopen Service Connection Claims

In a December 1970 rating decision, the Jackson RO denied 
service connection for keratosis pilaris as not shown on VA 
examination in August 1970.  In a March 1983 rating decision, 
the St. Petersburg RO denied service connection for tinea 
cruris of the feet and groin region, noting that no chronic 
skin disorder had been shown prior to 1976.  In a September 
1983 decision, the Board denied service connection for a skin 
disorder (keratosis pilaris).

In a December 1991 rating decision, the St. Petersburg RO 
denied service connection for chloracne because there was no 
evidence showing that the veteran had been diagnosed with 
chloracne.  At a May 1992 RO hearing, the veteran withdrew 
his appeal on the issue of service connection for chloracne.  

In a March 1994 rating decision issued in April 1994, the St. 
Petersburg RO denied service connection for chloracne (no 
diagnosis), scar tissue in the throat (no nexus), and a skin 
rash (no nexus), each claimed as due to herbicide (Agent 
Orange) exposure in service.  In an August 1995 rating 
decision, the St. Petersburg RO confirmed its denial of 
service connection for scar tissue in the throat as due to 
herbicide (Agent Orange) exposure in service.  At a December 
1995 RO hearing, the veteran withdrew his appeal with regard 
to service connection for scar tissue in the throat secondary 
to Agent Orange exposure.

In a January 2003 statement received in February 2003, the 
veteran requested service connection for chloracne, along 
with rash and scar tissue in the throat, as due to herbicide 
(Agent Orange) exposure in service.  In the September 2003 
rating decision on appeal, the Jackson RO determined that new 
and material evidence had not been received to reopen 
previously denied claims for service connection for 
chloracne, skin rash, and scar tissue in the throat, as due 
to herbicide (Agent Orange) exposure in service  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

Chloracne (Herbicide Exposure)

In this case, a December 1991 rating decision denied service 
connection for chloracne, finding that there was no evidence 
of current diagnosis of chloracne; the veteran perfected an 
appeal, but at a May 1992 RO hearing withdrew his appeal for 
service connection for chloracne.  Because the veteran 
withdrew his appeal, the December 1991 rating decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.204, 20.1103.

The evidence of record at the time of the December 1991 
rating decision included service medical record evidence of 
acute keratoses pilaris, but no diagnosis of chloracne; post-
service evidence (October 1991 VA examination report) 
included diagnoses of tinea cruris, tinea pedis with 
onychomycosis of the toenails, seborrheic dermatitis, and 
scars of the left leg, with no post-service medical evidence, 
including diagnosis, of chloracne.     

The additional evidence received since the December 1991 
final rating decision includes VA outpatient treatment 
records that show treatment for reported history of skin 
irritation since 1967, rashes and bumps on the arm; a March 
1993 VA examination report that did not diagnose chloracne; 
and VA treatment entries that reflect a current diagnosis of 
chloracne or other acneform disease consistent with 
chloracne.  For example, a May 2004 VA treatment entry 
reflects a history of pruritic eruption since service in 
Vietnam, treatment for acneiform eruptions of the back, legs, 
and scalp; clinical findings of hyperpigmented papules; and 
assessment of possible chloracne and pruritis.  A June 2004 
VA treatment entry notes chloracne all over the body, and 
reflects a diagnosis of chronic dermatitis-chloracne.  A 
November 2004 VA treatment entry reflects an assessment of 
chronic dermatitis - chloracne, and indicated the need for 
follow up by a dermatologist.  A January 2006 clinical 
finding included diffuse scars from ulcerations.  

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the December 1991 rating 
decision denial of service connection for chloracne, when 
considered with previous evidence of record, relates to an 
unestablished fact of diagnosis of current disability of 
chloracne that is necessary to substantiate the veteran's 
claim for service connection for chloracne as due to 
herbicide exposure, and raises a reasonable possibility of 
substantiating the claim for service connection for 
chloracne.  For these reasons, the Board finds that the 
evidence associated with the claims file subsequent to the 
December 1991 rating decision is new and material, and 
service connection for chloracne is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a). 

Turning to the merits of the claim, because the veteran 
served in the Republic of Vietnam during service, he is 
presumed to have been exposed to herbicides during service. 

On the question of current disability of chloracne, the VA 
treatment records referenced above show multiple treatment 
entries of possible chloracne or chloracne.  The Board finds 
that the weight of the competent evidence is in relative 
equipoise on the question of whether the veteran has a 
currently diagnosed disability of chloracne or other acneform 
disease consistent with chloracne.  On this question, the 
Board notes that the presumptive regulation at 38 C.F.R. 
§ 3.309(e) provides that service connection may be presumed 
for "chloracne or other acneform disease consistent with 
chloracne."  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran currently has 
chloracne or other acneform disease consistent with 
chloracne, and that the criteria for service connection for 
chloracne as due to exposure to herbicides have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102. 

Scar Tissue in the Throat (Herbicide Exposure)

A March 1994 rating decision denied service connection for 
scar tissue in the throat as due to exposure to herbicides, 
finding that the competent medical evidence did not relate 
the scar tissue to service, including exposure to herbicides 
in service; the veteran entered a notice of disagreement with 
this decision in April 1994; and the veteran subsequently 
withdrew his appeal of this issue.  Because the veteran 
withdrew his appeal, the March 1994 rating decision became 
final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.204, 20.1103.

The evidence of record at the time of the March 1994 rating 
decision included no scientific or competent medical evidence 
to relate scar tissue of the throat to service, including 
exposure to herbicides in service.     

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the March 1994 rating decision 
denial of service connection for scar tissue of the throat, 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
veteran's claim for service connection for scar tissue of the 
throat, and does not raise a reasonable possibility of 
substantiating the claim.  The additional evidence still does 
not include competent medical evidence that tends to relate 
scar tissue of the throat to service, including herbicide 
exposure in service; therefore, the additional evidence does 
not relate to an unestablished fact that is necessary to 
substantiate the veteran's claim for service connection for 
scar tissue of the throat.  For these reasons, the Board 
finds that the evidence associated with the claims file 
subsequent to the March 1994 rating decision is not new and 
material, and a previously denied claim for service 
connection for scar tissue of the throat is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Skin Rash (Herbicide Exposure)

A September 1983 Board decision denied service connection for 
a skin disorder (keratoses pilaris), finding that keratoses 
pilaris was not chronic in service, and that the competent 
medical evidence did not relate the current skin disorder of 
tinea cruris to service, including to acute keratoses pilaris 
in service.  The September 1983 Board decision that denied 
service connection for a skin rash was final when issued.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The evidence of record at the time of the September 1983 
Board decision included service medical record evidence of 
acute keratoses pilaris not found at service separation; 
post-service evidence (October 1991 VA examination report) of 
tinea cruris, tinea pedis with onychomycosis of the toenails, 
seborrheic dermatitis, and scars of the left leg; private 
treatment and hospitalization records in 1981 and 1982 that 
were negative for evidence of skin disease; and a January 
1983 VA treatment entry reflecting diagnosis of tinea cruris 
and tinea pedis.      

The additional evidence received since the September 1983 
Board decision includes VA outpatient treatment records that 
include a diagnosis of nonspecific generalized dermatosis; an 
October 1993 VA examination report that reflects a history 
and complaints of chronic skin rash, and findings of scaly 
rash and lesions, but no current diagnosis of skin disability 
(other than chloracne); and the veteran's personal hearing 
testimony that he was being treated for fungal infection that 
manifested itching and rashes, which had been diagnosed as 
folliculitis and was treated with salves.  

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the September 1983 Board 
decision denial of service connection for skin rash, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
veteran's claim for service connection for skin rash, 
including as due to herbicide exposure, and does not raise a 
reasonable possibility of substantiating the claim.  The 
additional evidence does not include competent medical 
evidence that tends to relate a currently diagnosed skin rash 
(other than chloracne, for which service connection has been 
granted) to service, including herbicide exposure in service.  
The competent medical evidence does not relate diagnosed 
tinea to service.  For these reasons, the Board finds that 
the additional evidence does not relate to an unestablished 
fact of nexus to service that is necessary to substantiate 
the veteran's claim for service connection for skin rash.  

In this regard, the Board notes that the veteran's histories 
and complaints of symptoms since service have included 
various symptoms pertaining to skin disorders.  None of the 
findings or symptoms of diagnosed chloracne may be considered 
in determining whether new and material evidence has been 
received to reopen service connection for other (non-
chloracne) skin rash.  See 38 C.F.R. § 4.14 (2007) (the 
evaluation of the same manifestation under different 
diagnoses are to be avoided).  For these reasons, the Board 
finds that the evidence associated with the claims file 
subsequent to the September 1983 Board decision is not new 
and material, and a previously denied claim for service 
connection for skin rash, including as due to herbicide 
exposure, is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

Service connection for diabetes mellitus, as due to exposure 
to herbicides, is granted.

Service connection for glaucoma, including as due to 
herbicides in service and as secondary to service-connected 
diabetes mellitus, is denied.

An earlier effective date of October 18, 1983 for the grant 
of service connection for sickle cell anemia is granted. 

New and material evidence having been received, service 
connection for chloracne as due to exposure to herbicides is 
reopened, and service connection is granted on the merits.

New and material evidence has not been received, and a claim 
for service connection for scar tissue in the throat claimed 
as due to exposure to herbicides is not reopened. 

New and material evidence has not been received, and a claim 
for service connection for skin rash claimed as due to 
exposure to herbicides is not reopened. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


